UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7386



THERON JOHNNY MAXTON,

                                            Petitioner - Appellant,

          versus


DOCTOR BEINER; NURSE MITCHELL; BARBARA SKEAN;
MICHAEL MOORE,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-98-1560-10-18BD)


Submitted:   December 17, 1998            Decided:   January 9, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theron Johnny Maxton appeals the district court’s order dis-

missing without prejudice his petition filed under 28 U.S.C. § 2241

(1994). We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Maxton v. Beiner, No. CA-98-1560-10-18BD

(D.S.C. Sept. 2, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2